Citation Nr: 0003043	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  99-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Wife 


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Navy from July 1963 to 
October 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), in which the RO denied entitlement to service 
connection for a lumbar spine disorder.  The veteran 
perfected an appeal of the October 1998 decision.


FINDING OF FACT

The claim of entitlement to service connection for a lumbar 
spine disorder is not supported by competent evidence showing 
that the disorder had its onset during service or that any 
current lumbar spine disorder is related to an in-service 
disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lumbar 
spine disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment of an injury to 
the lumbar spine.  Service medical records dated January 1965 
do indicate treatment for a muscle spasm in the right 
sacroliliac region.  On the October 1966 separation 
examination the spine was found to be normal.

In May 1986 a private physician stated that the veteran was 
under treatment for injuries he sustained in an accident and 
that he would be disabled from his regular duty activities at 
work until July 1986.  

A March 1988 MRI (magnetic resonance imaging) of the lumbar 
spine revealed acute disc herniation with minimal bulge at 
L3/L4 and L4/L5. 

A June 1989 private medical report indicated that in April 
1989 the veteran pulled open a heavy building door and 
experienced pain in the lumbar spine.  The diagnosis was 
degenerative disc disease of the lumbar area and a probable 
herniated nucleus pulposus.  

In September 1990 a private physician noted that the veteran 
has had a long history of multiple injuries beginning in 1984 
when he fell down some steps at work.  The veteran also re-
injured his lower back in December 1986 while at work.  He 
was also involved in a car accident in March 1988 where he 
again reinjured his back.  The veteran also reported that in 
April 1989 he re-injured his lower back at work.  

During a September 1990 private medical examination the 
veteran complained of pain that began in his mid lumbar spine 
and radiated down into his right buttock.  The pain also 
radiated into his upper back.  It was noted that the veteran 
had a lumbar spine syndrome possibly associated with a 
radiculopathy.  MRI (magnetic resonance imaging ) findings 
revealed minimal bulge, well within normal range for the 
veteran's age noted at the L3-4 and L4-5 level.  

In January 1991 the veteran underwent a state medical 
examination.  Those treatment records indicate a diagnosis of 
lumbar disc syndrome and an X-ray report revealed bulging 
discs at L3-L4, L4-L5, and L5-S1.  During the examination, 
the veteran reported that his back problems began in 
September 1984 when he injured himself at work by pulling 
open a metal door.  

A December 1996 private medical report shows that the veteran 
had a very limited range of motion in the lumbar spine and 
extreme pain and muscle spasm of the lumbar muscles.  The 
veteran reported to the private physician that he injured his 
back in April 1989 when he fell down some stairs and that he 
was involved in two or three car accidents.  

The veteran initially claimed entitlement to VA disability 
compensation in May 1998, at which time he indicated that he 
had a spinal cord injury in 1963 while on active duty and 
that he re-injured his back in 1984.

May 1998 VA Medical Center (MC) treatment records indicate 
that the veteran has had a long history of low back pain 
since he fell down a flight of stairs at work in September 
1984.  After receiving treatment, the veteran's assessment 
was low back pain.

In June 1998 the RO sent letters to several private 
physicians requesting private medical evidence.  As of this 
date, no reply has been received.  

A June 1998 X-ray report revealed no fractures or 
dislocations of the lumbar spine, no lytic or blastic 
disease, and no spondylolisthesis and spondylosis.  There was 
some disc space narrowing at L3-4 and L4-5.  The impression 
was degenerative change in the lumbar spine.  

In July 1998 the veteran received treatment at a VAMC for low 
back pain.  The veteran reported that he injured his back 
when he fell on the job in 1984 and he reinjured himself in 
1989.  He also stated that he injured himself while in the 
service in 1963. 

During a November 1999 travel board hearing the veteran 
explained that when assigned to the USS Amphion in December 
1964 he picked up a hose and then tripped over backwards and 
fell down.  After this accident he suffered from a sharp pain 
in his back.  According to the veteran, the pain went away 
but it later returned.  He stated that during the evening he 
suffered from a pain that radiated from the small of his 
back, down through his buttocks, and down into his leg.  The 
veteran further stated that his treatment consisted of 
whirlpool therapy and heat applications.  He was also given 
medication for the pain and eventually his muscle spasms 
ceased.

The veteran explained that in 1975 he was in a car accident 
and after this incident he had back spasms.  When he has 
these back spasms they incapacitate him to the point where he 
cannot stand, walk, or straighten his body out.  He cannot 
even turn over in bed and his wife has to assist him.  
According to the veteran these spasms can last from a week to 
a couple of months.  The veteran stated that these spasms 
have gotten progressively worse to the point where he is now 
in a wheelchair.  

The veteran's wife stated that she began to notice the 
veteran's back problems during 1979 and 1980.  

II. Laws and Regulation

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110, 1131 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim. Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease. See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis

The veteran has provided VAMC treatment records and private 
treatment records showing that he has a lumbar spine 
disorder.  Therefore, the Board finds that the first Caluza 
element has been satisfied because there is a current medical 
diagnosis of disability.  Caluza, 7 Vet. App. at 506. 

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his current back 
disorder is related to that injury.  As a lay person the 
veteran is competent to provide evidence of an observable 
disorder, but he is not competent to provide evidence that 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Savage, 10 Vet. App. at 497.  His service medical records 
reflect no symptoms or clinical findings pertaining to a back 
disorder.  In addition, although the medical evidence shows 
that he has a lumbar spine disorder, that evidence does not 
suggest that the current back disorder is related to an in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  On the contrary, the clinical evidence that comments 
on the etiology of back pathology incriminates post service 
trauma as the cause of current disability.  For these 
reasons, the Board has determined that the claim of 
entitlement to service connection for a lumbar spine disorder 
is not well-grounded. 

ORDER

The claim of entitlement to service connection for a lumbar 
spine disorder is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

